Per curiam.
This disciplinary matter is before the Court on Respondent J. A. C.’s Petition for Voluntary Discipline seeking no more than a public reprimand as discipline for his admitted violations of Rules *394I.15 (I) and (II) of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d). The State Bar filed its response to J. A. C.’s petition urging the Court to reject it.
Decided May 4, 2009.
William P. Smith III, General Counsel State Bar, Rebecca A. Hall, Assistant General Counsel State Bar, for State Bar of Georgia.
Although it appears probable that J. A. C. had no intent to harm his client and that the client was, in fact, not harmed by J. A. C.’s actions, J. A. C.’s petition fails to include sufficient information to allow the Court to determine the appropriate level of discipline for his admitted behavior. Moreover, the petition reveals inconsistencies regarding whether J. A. C.’s client was aware that J. A. C. was borrowing the client’s funds and vague references to other actions by
J. A. C. involving joint bank accounts and personal expenses being funneled through J. A. C.’s escrow account, all of which are troubling. Therefore, we reject J. A. C.’s petition for voluntary discipline.

Petition for voluntary discipline rejected.


All the Justices concur, except Hunstein, P. J., not participating.